EDWARDS, J.
After careful consideration, we affirm the trial court’s rulings on all but one issue raised on appeal. Because the trial court erred by failing to apportion the award of attorney’s fees between John Wash (“Appellant”) and his counsel, we remand the case to the trial court for entry of an amended order apportioning the fees between Appellant and his counsel as required by section 57.105, Florida Statutes (2014).
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
SAWAYA and BERGER, JJ., concur.